
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 305
		IN THE HOUSE OF REPRESENTATIVES
		
			June 14, 2011
			Ms. Waters submitted
			 the following resolution; which was referred to the
			 Committee on Education and the
			 Workforce
		
		RESOLUTION
		Honoring Jeannie Washington for her 43
		  years of service in the Los Angeles Unified School District.
	
	
		Whereas on June 30, 2011, Jeannie Washington will
			 officially retire from the Los Angeles Unified School District;
		Whereas Jeannie Washington has provided 43 years of
			 service to the Los Angeles Unified School District, the County of Los Angeles,
			 and civic organizations;
		Whereas during her career, she taught at Bethune Junior
			 High in Los Angeles, Robert Frost Junior High in Granada Hills, William
			 Mulholland Junior High School in Van Nuys, and George Washington Preparatory
			 High School in Los Angeles;
		Whereas during her career, she taught thousands of
			 students in the Los Angeles area in the subjects of History, Social Studies,
			 Reading, and English as a Second Language;
		Whereas during her tenure with the Los Angeles Unified
			 School District, she also served in the capacity of Dean of Discipline, Testing
			 Coordinator, Department Chair, Western Association of Schools and Colleges
			 Chair, and member of the School Site Council;
		Whereas she has consistently recognized the importance of
			 involvement by the community in cultivating integrity, commitment, and
			 education within the community’s youth;
		Whereas through her dedication to the profession of
			 teaching, she became active in the United Teachers Los Angeles (UTLA) union,
			 the Pace Committee, and the Afro-American Teachers Organization;
		Whereas her dedicated service and commitment to the
			 education of the youth of Los Angeles earned her the honor of being named a
			 Freeman Foundation Scholar;
		Whereas as a Freeman Foundation Scholar, she traveled to
			 China on a 21-day tour with 20 other educators from northern and southern
			 California;
		Whereas as one of the founders of the Black Women’s Forum,
			 she co-chaired the Education Task Force and established the Black College Fair,
			 resulting in hundreds of Los Angeles area students attending and graduating
			 from Historically Black Colleges and Universities;
		Whereas as a result of her outstanding commitment to
			 education, Jeannie Washington was recognized as a Who’s Who Among
			 American Teachers: The Best Teachers in America in 1996 and 2010;
			 and
		Whereas because of her dedication to teaching, significant
			 accomplishments, and respect for the teaching profession, she has been an
			 inspiration to students and community members: Now, therefore, be it
		
	
		That the House of Representatives honors
			 Jeannie Washington for 43 years of service in education and the community in
			 the Los Angeles Unified School District.
		
